Citation Nr: 1128316	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including schizophrenia or schizoid personality disorder.

2.  Entitlement to service connection for bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1992 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for schizophrenia (claimed as a mental disorder) and denied service connection for a bilateral knee disorder.  The Veteran disagreed.  The statement of the case styled the issue of service connection to include schizoid personality disorder, and denied the claim, finding that the diagnosed personality disorder was not a disability.  The Veteran entered a timely substantive appeal, thus perfecting an appeal as to these issues.  In light of the claim for service connection for a mental disorder, as well as the diagnoses of record, the Board has broadened and reclassified the issue as entitlement to service connection for a psychiatric disorder, to include schizophrenia or schizoid personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for schizoid personality disorder, claimed as a mental disorder, and for a bilateral knee disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

On the July 2009 VA Form 9 (substantive appeal to the Board), the Veteran checked in the affirmative to request a hearing before the Board in Washington, D.C.  Typed onto the form is the notation that the Veteran's unit, of the state prison where the Veteran is currently incarcerated, has video teleconferencing technology.  
After a notice from the Board dated February 2011 seeking to clarify the Veteran's request for a hearing, the Veteran submitted a March 2011 letter requesting to appear before the Board via video teleconference.  Since Board videoconference hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2010)), the Board is remanding the case for that purpose, in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Board video-teleconference hearing, before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, or for any other reason it is not possible to conduct a videoconference hearing, please document the attempts to hold such hearing.  Thereafter, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

